389 So. 2d 269 (1980)
Bunny BROWN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. NN-352.
District Court of Appeal of Florida, First District.
October 7, 1980.
Rehearing Denied November 12, 1980.
Michael Minerva, Public Defender, and Louis G. Carres, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., and Lynda Campbell, Legal Intern, Tallahassee, for appellee.
PER CURIAM.
Brown appeals his conviction on a charge of sexual battery. Because Brown has not demonstrated reversible error, we affirm.
*270 Brown is correct that the trial judge erred in admitting into evidence a doctor's testimony about the results of two gonorrhea tests. The doctor did not perform the tests, had no personal knowledge of who performed the tests, and was unaware of the process by which the samples left the hospital for a state laboratory, and returned as test reports. The test results were total hearsay and should not have been admitted into evidence. The doctor clearly was not a "custodian or other qualified witness" as contemplated in Florida's Uniform Business Records as Evidence Act, Fla. Stat. § 92.36, which was controlling at this trial.
However, given the totality of the evidence, this error was harmless. Fla. Stat. § 924.33.
The other issues raised by Brown are without merit and do not warrant discussion.
Accordingly, the judgment of the trial court is affirmed.
MILLS, C.J., and McCORD and THOMPSON, JJ., concur.